Title: Thomas Jefferson: Letter of Appointment to U of Va Faculty, ca. 26 Apr. 1824, 26 April 1824
From: Jefferson, Thomas
To: 

Toof the county of& commwealth of Virginia.By virtue of the authority vested  by  law in the Rector & Visitors of the University of Virga  they do by this letter appoint and constitute you the sd  to be professor of the school of in the sd University with all the  authorities, priviliges rights and emoluments to the sd professorship belonging. Witness Thomas Jefferson Rector of the sd University under his hand and the seal of the University this day of18—